Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. A species election of a carboxylic acid was made without traverse in a telephonic interview on 01/25/2020. Allowable subject has been determined, therefore the provisional election of the species requirement has been withdrawn. Accordingly, claims 1-20 are examined in their entirety.
Specification
The use of the term Amberlite, and Dowex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claims do not have an active step. There are no active steps delimiting how this method is actually practiced.  A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method."

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear as to what steps are being taken if any in claims 1-4, to cause a separation to occur. See MPEP 2173.05(q) “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness”.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims 5-7 do not describe the way in which the solvents are utilized to yield a separation. It is not understood as to how the selection of solvents aids in and/or causes a separation. It is not even understood if the solvents had any interaction with the bio-based product in instant claim 5. Additionally, contradictory methods, for example extraction, solid substrate absorption and/or membrane separation could be claimed. Without clear method steps, it is not understood what methods steps are being claimed.
Claim 8 is directed to “the adsoption….onto a non-ionic resin”. There is insufficient antecedent basis for this limitation in the claim.

Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. Amberlite and Dowex are a possible genus of resin substrates with contradictory structures. It is not understood what structures of Amberlite and Dowex substrates are being claimed. A base, neutral or acidic structure might be claimed but it is unknown which.  
PBI is an abbreviation. This abbreviation has multiple meanings which renders the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for basic ionic resin (e.g. poly(4-vinylpyridine), does not reasonably provide enablement for any resin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. 
For example, a carboxylic acid (having a negative charge) would not be attracted to an acidic ionic resin that also has a negative charge. The instant disclosure has not . 
Claims 5-6, 8-13, 14-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reactive solvent (e.g. trialkylamine, phosphine oxide), does not reasonably provide enablement for any second solvent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
For example, the reactionary solvent trimethylamine is needed to form a complex with the carboxylic acid in order to elute the carboxylic acid.  Per reference ‘771 (US Patent 5,965,771, Patent date 10-1999), trimethylamine makes a complex with the carboxylic acid (see column 4, line 33). Elution of the carboxylic acid requires certain .
Claims 8-13, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a carboxylic acid, does not reasonably provide enablement for any alcohol being adsorbed onto an ionic resin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
For example, n-hexanol would not be absorbed on the basic ionic resin. See reference ‘668 (US Patent 6,316,668, Patent date 11-2001) wherein n-hexanol is used as the organic solvent when extracting carboxylic acids from poly(4-vinylpyridine). 
The instant specification does not provide any guidance on adsorbing an alcohol to the basic ionic resin, nor does the prior art above suggest this can be done.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘771 (US Patent 5,965,771, Patent date 10-1999).
771 discloses (Example 1, figure 3) a separation of lactic acid (a bio-based product) from an aqueous solution using methyl ethyl ketone and trimethylamine.
This anticipates the claims.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (A Narrow pH Range Supports Butanol, Hexanol, and Octanol Production from Syngas in a Continuous Co-culture of Clostridium ljungdahlii and Clostridium kluyveri with In-Line Product Extraction, Frontiers in microbiology, 7, pp. 1-13, Published 2016).
Richter et al. teaches (Figure 1) the separation of alcohols from a fermentation broth. 
This anticipates the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘771 (US Patent 5,965,771, Patent date 10-1999).
Interpretation of Claims

    PNG
    media_image1.png
    33
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    753
    media_image2.png
    Greyscale

	The instant product alcohol is not defined in the specification nor is it even exemplified. The only alcohols explicitly defined in the specification are recited on page 4, par. 11. However, these alcohols are the instant solvents. Due to the above description of the instant product alcohols being lacking and the methods of isolation being indefinite and lacking enablement, any alteration of the bio-based starting material 
Scope of the Prior Art
	771 discloses (Example 1, figure 3) a separation of lactic acid from an aqueous solution using an adsorption of the lactic acid onto a resin with desorption from the resin caused by a solvent mixture of methyl ethyl ketone (MEK) and trimethylamine (TMA). Lactic acid has a boiling point of 122C.
	771 teaches (column 14) feedstocks such as fermentation broths can be utilized. The feedstocks can contain carboxylic acids and alcohols. 771 teaches (Table 1) alternative ketones can be used, for example, acetone. Acetone has a boiling point (56C) under lactic acid. 771 teaches (column 10) alternative amines can be used, for example dibutylamine. Dibutylamine has a boiling point (318C) above lactic acid.
771 teaches (Table 3) alternative resins can be used. For example, Amberlite XE-309 which contains poly(4-vinylpyridine).
771 teaches (column 9) the amine can be separated from the lactic acid via distillation and teaches (column 8) the additional solvent can be removed via distillation. 
771 teaches (column 8) the product can be isolated.

Ascertaining the Difference
	771 does not teach the use of solvents described in clam 5 in working example 1, nor the distillation of the first and second solvents from the separated lactic acid, nor the isolation of the lactic acid. 
Obviousness

For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized a solvent mixture of acetone and dibutylamine in place of the MEK and TMA with a reasonable expectation of success. The reason being 771 teaches (Table 1) alternative ketones and (column 10) alternative amines can be used. 
The ordinary artisan upon desorbing the lactic acid with the acetone and dibutylamine, would have distilled the acetone and dibutylamine from the lactic acid and then isolated the lactic acid with a reasonable expectation of success. The ordinary artisan would have done so because 771 teaches (column 8 and 9) the solvent and the amine can be separated from the lactic acid via distillation respectively and teaches (column 8) the product can be isolated.
Concerning the instant alcohol product being separated, because 771 teaches (column 14) that alcohols can be present in the fermentation bio-based starting material and teaches separating carboxylic acids from the fermentation broth, the instant alcohols are separated. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of a phoshine oxide or tertiary amine being the second solvent, have the potential to be allowable subject matter when utilized in separating the instant carboxylic acids and wherein all 101 and 112 requirements are met.
.
Conclusion
Claims 1-20 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628